 



Exhibit 10.1

FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

          This fourth Amendment to Second Amended and Restated Credit Agreement
(this "Amendment”), dated and effective as of March 31, 2005 (the “Amendment
Effective Date”), is by and among KCS Energy, Inc., a Delaware corporation (the
“Borrower”), and each of the Lenders party to that certain Second Amended and
Restated Credit Agreement dated as of November 18, 2003, among the Borrower, the
Lenders party thereto, Bank of Montreal, a Canadian chartered bank acting
through certain of its U.S. branches or agencies, as Agent and Collateral Agent,
BNP Paribas, as Documentation Agent and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA), as Syndication Agent (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement”);

          Whereas, the Borrower has requested that the Credit Agreement be
amended to allow each of KeyBank National Association, Mizuho Corporate Bank,
Ltd., SunTrust Bank and The Royal Bank of Scotland plc (the “New Lenders”) to
become “Lenders” party to the Credit Agreement, as set forth herein;

          Whereas, the Borrower has requested that the Credit Agreement be
amended to allow The Royal Bank of Scotland plc to become a Co-Documentation
Agent under the Credit Agreement, as set forth herein;

          Whereas, giving effect to the foregoing transactions, the Borrower has
requested that the Lenders amend the Credit Agreement to (i) increase the
Maximum Commitment Amount, (ii) extend the Commitment Termination Date and
Stated Maturity Date and (iii) permit the Borrower to issue and incur up to
$125.0 million in aggregate principal amount of new funded Indebtedness; and

          Whereas, all of the Lenders (including the New Lenders) have agreed to
such amendments subject to the terms and conditions set forth herein.

          Now Therefore, in consideration of the premises and the mutual
covenants, representations and warranties contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows. As used herein, the term “Current Lenders” means the Lenders identified
as the Current Lenders on Schedule I hereto. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned such terms in the
Credit Agreement.

     Section 1. Lender Transactions.

          (a) Each Current Lender hereby sells, transfers and assigns to the
other Current Lenders and the New Lenders, and each other Current Lender and
each New Lender hereby purchases, assumes and undertakes from such Current
Lender, without recourse and without representation or warranty (except as
provided in this Section 1) a percentage equal to the percentage set forth
opposite such Lender’s name on Schedule I hereto under the column “Commitment
Percentages Purchased on the Amendment Effective Date” of (i) the Commitments,
the Loans and rights in respect of Reimbursement Obligations of such Current
Lender and (ii) all related rights, benefits, obligations, liabilities and
indemnities of such Current Lender under and in connection with the Credit
Agreement, each Guaranty, the Mortgages, each other Security Instrument and the
other Loan Documents and all Collateral and other security for the Obligations.

          (b) Upon the effectiveness of this Amendment and by its execution and
delivery hereof, each of the New Lenders shall be a party to the Credit
Agreement, shall have all the rights and obligations of a “Lender” under the
Credit Agreement and the other Loan Documents as if each were a signatory
thereto, and shall agree, and does hereby agree, to be bound by the terms and
conditions set forth in the Credit Agreement and the other Loan Documents to
which the Lenders are a party, in each case, as if each were a signatory
thereto.

1



--------------------------------------------------------------------------------



 



          (c) Each of the New Lenders hereby represents and warrants as follows:
(i) such New Lender has fully reviewed the terms of the Credit Agreement and the
other Loan Documents, copies of which, together with copies of the documents
which were required to be delivered as a condition to the making of the initial
Loans thereunder, have been delivered to such New Lender by the Agent, and such
New Lender has independently and without reliance upon any other Lender, the
Agent or the Collateral Agent, and based on such information as such New Lender
has deemed appropriate, made its own credit analysis and decision to enter into
this Amendment and (ii) if such New Lender is not incorporated, formed or
organized under the laws of the United Sates of America or a state thereof, such
New Lender has contemporaneously herewith delivered to the Agent and the
Borrower such documents as are required by Section 4.6 of the Credit Agreement.
Each of the New Lenders hereby (x) appoints and authorizes the Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Loan Documents as are delegated to the Agent and
the Collateral Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (y) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement or any other Loan Document are required to be performed
by it as a Lender.

          (d) Each of the New Lenders and each of the Current Lenders hereby
advise each other party hereto that its respective address for notices, its
respective Applicable Lending Office for Base Rate Loans and its respective
Applicable Lending Office LIBO for Rate Loans shall be as set forth below its
name on its respective signature page hereto.

          (e) Upon the effectiveness of this Amendment and by its execution and
delivery hereof, Royal Bank of Scotland shall become a Co-Documentation Agent
under the Credit Agreement as if it were a signatory thereto.

          (f) Renewal Notes. In furtherance of the foregoing transactions, the
Borrower shall execute and deliver to each of the Lenders its replacement
promissory notes dated the Amendment Effective Date in the form of Annexes “A-1”
through “A-8” attached hereto (“Renewal Notes”). The principal amount of each
Renewal Note delivered to each Lender shall equal such Lender’s Percentage Share
of the Maximum Commitment Amount. The Renewal Notes shall, upon acceptance by
the Lenders, and as of the Amendment Effective Date constitute replacements and
substitutions for the Notes delivered pursuant to the Credit Agreement. All
references in the Credit Agreement and the other Loan Documents to the Notes
shall, from and after the Amendment Effective Date, be deemed to refer to the
Renewal Notes, the same as if such Renewal Notes were the Notes defined,
described and referred to in the Credit Agreement. Upon acceptance of the
Renewal Notes, each Current Lender agrees to return to Borrower its November 18,
2003 Note marked “Renewed and Extended” or to provide other evidence reasonably
satisfactory to the Borrower that the Loans have been renewed (and not repaid)
pursuant to this Amendment and that its existing November 18, 2003 Note has been
replaced in its entirety by its Renewal Note.

          (g) As a result of the transactions effected by this Section 1 and
after giving effect to the other agreements set forth in this Amendment, upon
effectiveness of this Amendment, for purposes of Section 2.1(a) of the Credit
Agreement, as amended hereby and for all other purposes of the Credit Agreement,
as amended hereby (including, without limitation, for the purpose of amending
the definition of “Percentage Share”), the Lenders’ respective Percentage Shares
and their respective Revolving Loan Commitments shall be as set forth in
Schedule I hereto.

     Section 2. Amendments. The Credit Agreement is hereby amended as follows:

          (a) The definition of “Maximum Commitment Amount” is amended by
replacing “$100.0 million” with “$250.0 million”.

          (b) The definition of “Net Cash Proceeds” is amended by deleting the
word “equity”, which appears in the fourth line thereof in the phrase “such
issuance of equity securities”, so that such phrase shall read “such issuance of
securities”.

2



--------------------------------------------------------------------------------



 



          (c) The definition of “Permitted Liens” is amended by replacing clause
(f) of such definition in its entirety with the following:

     (f) (i) the terms of the instruments evidencing the Oil and Gas Properties
of the Borrower or any of its Subsidiaries as in effect immediately prior to the
execution of any Mortgage applicable to such Property, (ii) existing or future
assignments of any Geologist ORRI, (iii) the terms of the employment or other
agreements under which the Borrower or any Subsidiary is required to assign a
Geologist ORRI, (iv) the Star Production Payments, (v) the Production Payment
2001 Lien and (vi) documents listed and matters described under the heading
“Permitted Encumbrances” or “Permitted Liens” in an exhibit to any of the
Security Instruments;

          (d) The definition of “Stated Maturity Date” is amended by replacing
“November 20, 2006” with “March 31, 2009”.

          (e) The definition of “Permitted Public Debt Refinancing” is amended
and restated to read in its entirety as follows:

     ”Permitted Public Debt Refinancing” shall mean any new capital markets
issuance of equity securities (excluding common stock but including Preferred
Stock) and/or Indebtedness with respect to which the Net Cash Proceeds of which
are used (a) to pay fees incurred in connection with such refinancing and (b) to
repay (i) any of the Borrower’s then outstanding Senior Notes (including any
Additional Securities) and any other obligations under the Senior Indenture
and/or (ii) any other Permitted Additional Funded Indebtedness and which, if
issued as Indebtedness, (x) has a stated or scheduled maturity date no earlier
than the later of (1) the current maturity date of the Indebtedness being
refinanced and (2) September 30, 2009, and (y) is issued under terms which
either are substantially similar to the terms of the Senior Indenture or are
otherwise in a form approved by the Agent.

          (f) The definition of “Preferred Stock” is amended by replacing
“November 30, 2007” with “September 30, 2009”.

          (g) The definition of “Senior Subordinated Indenture” is hereby
deleted from the Credit Agreement. The Credit Agreement is hereby amended,
mutatis mutandis, to delete therefrom all references to the Senior Subordinated
Indenture and the Borrower’s 8? % Senior Subordinated Notes due 2006.

          (h) The following new definitions of “Additional Securities”,
“Geologist ORRI”, “Original Securities”, “Permitted Additional Funded
Indebtedness”, “Senior Indenture”, “Senior Notes” and “Subordinated
Indebtedness” are hereby inserted into the Credit Agreement in the appropriate
alphabetical order:

     ”Additional Securities” has the meaning assigned thereto in the Senior
Indenture.

     ”Geologist ORRI” means an overriding royalty interest in any Oil and Gas
Property that is payable to one or more geologists employed or retained by the
Borrower or any Subsidiary pursuant to any prior, existing or future employment
agreement, insofar and only insofar as (a) such overriding royalty interest does
not exceed two percent (2%) of 8/8ths, proportionately reduced to the granting
party’s working or leasehold interest in the Oil and Gas Property in question
and (b) giving effect to such overriding royalty interest does not cause

3



--------------------------------------------------------------------------------



 



the granting parties’ Net Revenue Interest (as such term is defined in the
applicable Mortgage executed by the Borrower or the Subsidiary in question) in
such Oil and Gas Property to be less than the scheduled Net Revenue Interest set
forth in the applicable Mortgage.

     ”Original Securities” means the Initial Securities, together with the
Exchange Securities, as each such term is defined in the Senior Indenture.

     ”Permitted Additional Funded Indebtedness” shall mean any new issuance or
incurrence after March 31, 2005 of Indebtedness for money borrowed (including
any such Indebtedness which may be issued as senior Indebtedness or senior
Subordinated Indebtedness or Indebtedness convertible into any equity interests)
which either (a)(1) has a stated or scheduled maturity date no earlier than
September 30, 2009, and (2) is issued under terms which either are substantially
similar to the terms of the Senior Indenture or are otherwise in a form approved
by the Agent, or (b) is issued as Additional Securities.

     ”Senior Indenture” shall mean the Indenture dated as of April 1, 2004, by
and among the Borrower, the Guarantors (as such term is defined therein) and
U.S. Bank National Association, as Trustee, relating to the Senior Notes, as
hereafter amended or otherwise modified from time to time in a manner not
prohibited hereby.

     ”Senior Notes” means the Borrower’s 7 1/8 % Senior Notes due 2012 issued
under the Senior Indenture in the original aggregate principal amount of
$175,000,000, together with any Exchange Securities (within the meaning of the
Senior Indenture) issued thereunder and any Additional Securities.

     ”Subordinated Indebtedness” shall mean Indebtedness for money borrowed
which is subordinated, upon terms approved by the Agent, in right of payment to
the payment of all Obligations.

          (i) Section 2.7(e) of the Credit Agreement is amended to read in it
entirety as follows:

     ”(e) In the event of the issuance by the Borrower or any of its
Subsidiaries of any Indebtedness permitted pursuant to Section 8.1(d), the then
current Borrowing Base shall be reduced automatically and immediately, on the
date of issuance of such Indebtedness, as follows: (i) until such time as both
(A) the Production Payment 2001 Lien shall have been released in the manner
described in the definition of “Applicable Margin”, and (B) the Borrowing Base
shall have been redetermined to reflect the first priority of the Collateral
Agent’s Liens (subject to Permitted Liens and Lien permitted under Section 8.3)
under the Mortgages on the Star Properties, by an amount equal to 20% of the Net
Cash Proceeds (if any), from the aggregate stated principal amount of such
issuance, which are not applied (as evidenced by a certificate delivered by the
Borrower to the Agent, which certificate the Borrower agrees to deliver promptly
upon such issuance) to refinance any of the Senior Notes or any outstanding
Permitted Additional Funded Indebtedness or any outstanding Permitted Public
Debt Refinancing, and (ii) thereafter, by an amount equal to 50% of such Net
Cash

4



--------------------------------------------------------------------------------



 



Proceeds (if any) which are not so applied (as so evidenced by a Borrower
certificate).”

          (j) Section 5.2(f)(ii) is amended and restated to read in its entirety
as follows:

"(ii) the Senior Indenture, or any other indenture governing any Indebtedness
permitted by Section 8.1(d), and such Loan and all Liens created by any of the
Security Instruments shall not be prohibited thereunder;”

          (k) Section 8.1(c) is amended and restated to read in its entirety as
follows:

     ”(c) up to $175.0 million in aggregate principal amount of Original
Securities plus accrued interest thereon;”

          (l) Section 8.1(d) is amended and restated to read in its entirety as
follows:

     ”(d) any (i) Permitted Additional Funded Indebtedness; provided, however,
the aggregate outstanding principal amount thereof shall not exceed
$125.0 million and (ii) Indebtedness issued in a Permitted Public Debt
Refinancing; provided further, however, that the issuance or incurrence of
Permitted Additional Funded Indebtedness, or any portion of Indebtedness issued
in a Permitted Public Debt Refinancing, the Net Cash Proceeds of which are not
applied to refinance any of the Senior Notes or any outstanding Permitted
Additional Funded Indebtedness or any outstanding Permitted Public Debt
Refinancing, shall automatically and immediately upon the issuance thereof
reduce the then current Borrowing Base in accordance with Section 2.7(e).”

          (m) Section 8.2(c) is hereby amended and restated to read in its
entirety as follows:

     ”(c) obligations under guaranties by and contribution obligations by and
among any Subsidiaries that are guarantors of Indebtedness under the Senior
Indenture, or any indenture, agreement or other instrument governing or
evidencing Permitted Additional Funded Indebtedness or Permitted Public Debt
Refinancing that constitutes Indebtedness;”

          (n) Section 8.3(b) is hereby amended and restated to read in its
entirety as follows:

     ”(b) Liens on the Net Cash Proceeds of any Permitted Public Debt
Refinancing or any Permitted Additional Funded Indebtedness pending application
to the Indebtedness being refinanced with such proceeds;”

          (o) Section 8.4(d) is amended and restated to read in its entirety as
follows:

”, or (d) the holders of the Senior Notes (including any Additional Securities)
as evidenced by Section 4.5 of the Senior Indenture, or the holders of any
Permitted Additional Funded Indebtedness or Indebtedness issued in a Permitted
Public Debt Refinancing, as evidenced by an “equal and ratable negative pledge”
provision of the type set forth in such Section 4.5 or as evidenced by any
provision(s) otherwise approved by the Agent.”

5



--------------------------------------------------------------------------------



 



          (p) Section 8.5 is amended by replacing clause (d) in its entirety
with the following:

"(d) (i) sales, transfers or other dispositions by the Borrower to a Subsidiary
Guarantor or by a Subsidiary Guarantor to the Borrower or another Subsidiary
Guarantor, and (ii) assignments or transfers of any Geologist ORRI.”

          (q) Section 8.12 is amended and restated to read in its entirety as
follows:

     “8.12. Other Funded Indebtedness; Production Payments. With respect to the
Senior Indenture or the Senior Notes (including any Additional Securities) (a)
materially amend or modify any of the terms or provisions thereof, or
(b) otherwise amend or modify any such terms if such amendment or modifications
would have the effect of (i) accelerating the stated maturity date of the
principal amount thereof, or any scheduled interest payment thereon,
(ii) increasing the principal amount thereof if such increase would cause the
aggregate principal amount outstanding of all of the Senior Notes, together with
(without duplication) all then outstanding Permitted Additional Funded
Indebtedness and Permitted Public Debt Refinancing constituting Indebtedness, to
exceed $300.0 million in the aggregate, (iii) causing, or purporting to cause,
the Liens securing the Obligations no longer to be “Permitted Liens” (as defined
in the Senior Indenture), or (iv) providing any Lien for the benefit of the
holders thereof, except to the extent permitted by Section 4.5 or Article VIII
of the Senior Indenture as in effect at March 31, 2005 (it being understood in
all events that no Lien which would cause the Borrower to be required to grant a
Lien under such Section 4.5 may be granted if prohibited by any term of this
Agreement). With respect to any Permitted Additional Funded Indebtedness and any
Permitted Public Debt Refinancing that constitutes Indebtedness, the Borrower
shall not amend or modify any of the terms or provisions thereof in a manner
that would cause such Indebtedness no longer to comply with the definition
herein of “Permitted Additional Funded Indebtedness” and “Permitted Public Debt
Refinancing”, respectively. The Borrower shall not make, and shall not permit
any Subsidiary to make, any payments, whether in cash, evidences of Indebtedness
or other Property, on or with respect to any Subordinated Indebtedness, unless,
but only to the extent, such payment would be permitted to be made pursuant to
and not result in any violation of the subordination provisions applicable
thereto. The Borrower shall not, and shall not permit any Subsidiary to,
(a) prepay, redeem, purchase or defease (1) any Subordinated Indebtedness
(except with proceeds of a Permitted Public Debt Refinancing or Permitted
Additional Funded Indebtedness or with the Net Cash Proceeds from the issuance
of equity securities, which, if Preferred Stock, is issued in compliance with
Section 2.7(f)), or (2) any of the Senior Notes, or any Permitted Additional
Funded Indebtedness or any Indebtedness issued in a Permitted Public Debt
Refinancing which in either case is not Subordinated Indebtedness, other than,
in each such case in this clause 2, (x) with the Net Cash Proceeds of any
Permitted Additional Funded Indebtedness and/or any Permitted Public Debt
Refinancing, (y) with the Net Cash Proceeds from the issuance of equity
securities, which, if Preferred Stock, is issued in compliance with Section
2.7(f) or (z) pursuant to a purchase offer required under the terms of the

6



--------------------------------------------------------------------------------



 



indenture or other agreement governing such Indebtedness, or (b) renew,
rearrange or amend or modify the Production Payment 2001 Facility other than
(i) as required or contemplated under the express terms of the contracts and
agreements constituting such facility, and (ii) as required to effect a purchase
(in whole or in part) by either the Borrower or one or more of its Subsidiary
Guarantors of one or both of the Star Production Payments and the termination or
amendment of contracts and agreements relating to the Star Properties and
required by any such purchase.”

          (r) Section 11.1 is amended by inserting the following phrase in
clause (b) of the proviso after the reference to “Article III”:

”, release the Liens created by the Security Instruments with respect to all or
substantially all of the Collateral or release the Subsidiary Guaranty of any
Subsidiary Guarantor that is a Material Subsidiary”

     Section 3. Borrowing Base. The Agent hereby notifies the Borrower that the
Applicable Lenders have approved a Borrowing Base of $185.0 million as of the
Amendment Effective Date, which shall be the Borrowing Base until the scheduled
Borrowing Base redetermination in connection with the Reserve Report dated as of
July 1, 2005 delivered pursuant to Section 7.5(b) of the Credit Agreement.

     Section 4. Amendment and Ratification. Upon the effectiveness hereof as
provided in Section 5, this Amendment shall be deemed to be an amendment to the
Credit Agreement, and the Credit Agreement, as modified hereby, is hereby
ratified, approved and confirmed to be in full force and effect in each and
every respect. Except as expressly provided by the amendments set forth in
Section 2 and the notice provided in Section 3 hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender, the Agent, the Collateral Agent, any
Co-Documentation Agent or the Syndication Agent, nor constitute a waiver of any
provision of any of the Loan Documents. All references to the Credit Agreement
in any other document, instrument, agreement or writing shall hereafter be
deemed to refer to the Credit Agreement as amended hereby.

     Section 5. Conditions to Effectiveness.

          (a) This Amendment shall become effective as of the Amendment
Effective Date when the Agent has confirmed (and has so notified the Borrower)
that (i) all conditions precedent set forth in Section 5(b) have been satisfied
and (ii) counterparts hereof have been duly executed by the Borrower and all of
the Lenders and delivered to the Agent. The Agent agrees to give the Borrower
prompt written confirmation of the effectiveness hereof.

          (b) The Borrower shall have delivered, or cause to have been
delivered, the instruments described below duly executed and where applicable,
acknowledged by the Borrower or Subsidiary Guarantor(s) party thereto prior to
effectiveness of this Amendment:

     (i) multiple original counterparts of this Amendment, in such number as may
be requested by the Agent;

     (ii) the eight (8) Renewal Notes;

     (iii) amendments to each of the Mortgages, in form reasonably acceptable to
the Agent, to reflect the transactions and agreements contemplated by this
Amendment, in such numbers as may be requested by the Agent;

7



--------------------------------------------------------------------------------



 



     (iv) certificates of the relevant secretary or assistant secretary of each
of the Borrower and each Subsidiary Guarantor certifying as to the absence of
any change in their respective Articles or Certificates of Incorporation and
bylaws since November 18, 2003 or, in the case of any which have been amended
since November 18, 2003, certifying as to the correctness and completeness of
the copies thereof attached to such certificate;

     (v) certificates of incumbency and specimen signatures of all officers of
the Borrower and each Subsidiary Guarantor who are authorized to execute this
Amendment and the other Loan Documents contemplated by this Section 5 on behalf
of such Persons, each such certificate being executed by the secretary or an
assistant secretary of the Borrower or such Subsidiary Guarantor, as the case
may be;

     (vi) copies of corporate resolutions approving this Amendment and the other
Loan Documents contemplated by this Section 5 and authorizing the transactions
contemplated herein and therein, duly adopted by the respective boards of
directors of the Borrower and each Subsidiary Guarantor, accompanied by
certificates of the secretary or an assistant secretary of the Borrower or such
Subsidiary Guarantor, as the case may be, to the effect that such copies are
true and correct copies of resolutions duly adopted at a meeting or by unanimous
consent of the board of directors of the Borrower or such Subsidiary Guarantor,
as the case may be, and that such resolutions constitute all the resolutions
adopted with respect to such transactions, have not been amended, modified, or
revoked in any respect, and are in full force and effect as of the date of such
certificate;

     (vii) results of searches of the UCC records for the Borrower and each
Subsidiary Guarantor of the State where such Person is located (within the
meaning of the UCC) from a source acceptable to the Agent and reflecting no
Liens against any of the Collateral other than Liens in favor of the Agent or
the Collateral Agent (or their predecessors in interest), other than Permitted
Liens and Liens permitted under Section 8.3 of the Credit Agreement;

     (viii) the opinion of counsel to the Borrower and the Subsidiary
Guarantors, in the form attached hereto as Annex B, with such changes thereto as
may be approved by the Agent;

     (ix) opinions of special counsel in the states of California, Louisiana,
Michigan, Mississippi, New Mexico, Oklahoma, Texas and Wyoming, concerning the
sufficiency of the Mortgages in each such state, giving effect to the execution
and delivery of the amendments thereto referred to in clause (iii) of this
Section 5(b), in form and substance reasonably acceptable to the Agent;

     (x) payment of all fees due and payable by the Borrower hereunder and under
the other Loan Documents and reimbursement from the Borrower, or legal counsel
for the Agent shall have received payment from the Borrower, for (i) all
reasonable fees and expenses of counsel to the Agent for which the Borrower is
responsible pursuant to applicable provisions of this Amendment and for which
invoices have been presented as of or prior to the Amendment Effective Date, and
(ii) unless filing and recordation is agreed to be the responsibility of the
Borrower, estimated fees charged by filing officers and other public officials
incurred or to be incurred in connection with the filing and recordation of the
amendments to the Mortgages referred to in clause (iii) of this Section 5(b),
for which invoices have been presented as of or prior to the Amendment Effective
Date;

8



--------------------------------------------------------------------------------



 



     (xi) a letter by an Executive Officer of the Borrower updating the
Supplemental Disclosure Letter, in form and substance acceptable to the Agent;
and

     (xii) a certificate of the Chief Financial Officer of the Borrower
attaching a copy of the Senior Indenture, and certifying that (A) the incurrence
of Indebtedness hereunder up to the Revolving Period Commitment Amount (after
giving effect to the notice in Section 3 hereof) is permitted as of the date
hereof by the Senior Indenture and (B) the Liens created under the Security
Instruments constitute “Permitted Liens” thereunder (as such term is defined
therein), showing all relevant calculations.

     Section 6. Representations and Warranties. The Borrower hereby represents
and warrants that, as of the Amendment Effective Date, after giving effect to
this Amendment:

          (a) Due Authorization; Valid Execution and Delivery. The execution and
delivery by the Borrower of this Amendment, the execution and delivery of the
consent and agreement hereto by the Subsidiary Guarantors, the borrowings under
the Credit Agreement, as amended hereby, the execution and delivery by the
Borrower of the Renewal Notes and by the Borrower and each of the Subsidiary
Guarantors of the other Loan Documents required under Section 5 hereof to be
executed and delivered in connection herewith, the repayment of the Renewal
Notes and interest and fees provided for in the Renewal Notes and the Credit
Agreement, as amended hereby, and the granting, ratification, confirmation and
affirmation of the Liens and the performance of all obligations of the Borrower
and each of the Subsidiary Guarantors under the Loan Documents are within the
power of the Borrower or such Subsidiary Guarantor, as the case may be, have
been duly authorized by all necessary corporate action by the Borrower or such
Subsidiary Guarantor, as the case may be, and this Amendment, the Renewal Notes
and the other Loan Documents required under Section 5 hereof to be executed and
delivered in connection herewith have been duly and validly executed and
delivered by the Borrower and each Subsidiary Guarantor, as applicable, and do
not (a) require the consent of any Governmental Authority to be obtained by the
Borrower or such Subsidiary Guarantor, as applicable, (b) contravene or conflict
with any Requirement of Law applicable to the Borrower or such Subsidiary
Guarantor, as the case may be, or the articles or certificate of incorporation,
bylaws, or other organizational or governing documents of the Borrower or such
Subsidiary Guarantor, as the case may be, (c) contravene or conflict with any
indenture, instrument, or other agreement, including, without limitation, the
Senior Indenture, to which the Borrower or any Subsidiary Guarantor, as the case
may be, is a party or by which any Property of the Borrower or any Subsidiary
Guarantor, as the case may be, may be bound or encumbered, except as could not
reasonably be expected to have a Material Adverse Effect, (d) contravene or
conflict with any indenture, instrument, or other agreement by which any item of
Collateral is bound or to which any such item of Collateral is subject, except
as could not reasonably be expected to have a Material Adverse Effect, or
(e) result in or require the creation or imposition of any Lien in, upon or of
any Property of the Borrower or any Subsidiary Guarantor, as the case may be,
under any such indenture, instrument, or other agreement, other than the Loan
Documents.

          (b) Valid and Binding Obligations. Upon the execution and delivery of
this Amendment, the Credit Agreement, as amended hereby is, and each other Loan
Document to which the Borrower or any Subsidiary Guarantor, as the case may be,
is a party, is the legal, valid, and binding obligation of the Borrower or such
Subsidiary Guarantor which is a party thereto, enforceable against the Borrower
or such Subsidiary Guarantor, as the case may be, in accordance with its
respective terms except as limited by bankruptcy, insolvency or similar laws
affecting generally the rights of creditors and general principles of equity,
whether applied by a court of law or equity.

          (c) Authorizations; Consents. Except for the filings contemplated by
the opinions described in Section 5(b)(ix) above, no authorization, consent,
approval, exemption, franchise, permit, or license of, or filing with, any
Governmental Authority or any other Person is required to be obtained by the
Borrower or any Subsidiary of the Borrower to authorize, or is otherwise
required in connection with, the valid execution and delivery by the Borrower or
any Subsidiary Guarantor of this Amendment or any Loan Documents required under
Section 5 hereof, the repayment by the Borrower of the Renewal Notes and
interest and fees provided in the Renewal Notes and the Credit Agreement, as
amended hereby, or the performance by the Borrower and the Subsidiary Guarantors
of the Obligations.

9



--------------------------------------------------------------------------------



 



          (d) Existing Indebtedness. As of the Amendment Effective Date, except
for Indebtedness reflected in the most recent annual audited consolidated
Financial Statements of the Borrower and its Subsidiaries delivered to the Agent
pursuant to Section 7.3 of the Credit Agreement, the Borrower and its
Subsidiaries have no Indebtedness other than Indebtedness set forth in
Schedule II under the heading “Existing Indebtedness” (which schedule shows the
aggregate principal amounts of the Indebtedness disclosed thereon, other than
intercompany Indebtedness, as of February 28, 2005).

          (e) Gas Contracts. Except (i) as set forth in Schedule II under the
heading “Gas Contracts,” as of the Amendment Effective Date, the Borrower is not
obligated, and no Subsidiary of the Borrower is obligated, in any material
respect, by virtue of any prepayment made under any contract containing a
“take-or-pay” or “prepayment” provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Mortgaged Property
at some future date without receiving full payment therefor within 90 days of
delivery, and (ii) as set forth in Schedule II under the heading “Gas
Imbalances”, as of February 28, 2005, none of the Borrower or any Subsidiary of
the Borrower has produced gas, in any material amount, subject to, and none of
the Borrower, any Subsidiary of the Borrower or any of the Mortgaged Properties
is subject to, balancing rights of third parties or subject to balancing duties
under governmental requirements.

          (f) Contingent Obligations. As of the Amendment Effective Date, except
for Contingent Obligations reflected in the most recent annual audited
consolidated Financial Statements of the Borrower and its Subsidiaries delivered
to the Agent pursuant to Section 7.3 of the Credit Agreement, the Borrower has
no Contingent Obligations other than those set forth in Schedule II under the
heading “Contingent Obligations”.

          (g) Subsidiaries. As of the Amendment Effective Date, the Borrower has
no Subsidiaries other than those set forth in Exhibit X to the Credit Agreement
under the heading “Subsidiaries”. As of the Amendment Effective Date, none of
the Borrower or any Subsidiary of the Borrower is a general partner or joint
venturer or has partnership or joint venture interests in any Person other than
those set forth in such Exhibit X. All of the Subsidiaries listed on such
Exhibit X are wholly-owned (directly or indirectly) by the Borrower.

          (h) Security Instruments. Upon the execution and delivery of the
instruments described in Section 5(b)(iii), the Security Instruments executed
and delivered by the Borrower or any Subsidiary Guarantor as of the Amendment
Effective Date create in favor of the Collateral Agent legal, valid and
enforceable Liens in all right, title and interest of such Person in the
Collateral described therein, securing all Obligations under the Credit
Agreement, as amended hereby, and under the Renewal Notes and the other Loan
Documents. No filing or other action is required under the UCC or the Uniform
Commercial Code as in effect at the Amendment Effective Date in the States of
Texas and Delaware in order to continue the perfection and priority of the Liens
in favor of the Collateral Agent granted under the Security Instruments
described in clauses (ii), (iii) and (vi) of Section 5.1(a) of the Credit
Agreement and heretofore perfected by the filing of UCC financing statements.
Except for the filing and recordation of the instruments described in
Section 5(b)(iii) and except as disclosed in the opinions described in
Section 5(b)(ix) above, no filing or other action is required in order to
continue the perfection and priority of the Liens in favor of the Collateral
Agent granted under the Mortgages.

          (i) Bring-Down of Representations and Warranties. The representations
and warranties of the Borrower and each Subsidiary Guarantor contained in the
Loan Documents are correct in all material respects on and as of the Amendment
Effective Date (other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct as of such
earlier date), as though made on and as of such date.

          (j) No Default or Event of Default. No event has occurred and is
continuing which constitutes a Default, an Event of Default or both.

     Section 7. Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be construed and enforced in accordance with and be
governed by the laws of the State of Illinois.

10



--------------------------------------------------------------------------------



 



     Section 8. Costs and Expenses. The Borrower shall pay all reasonable costs
and expenses incurred by the Agent in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
reasonable costs and fees of the Agent’s legal counsel.

     Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

     Section 10. Facsimile Transmission of Signature. Any party to this
Amendment may indicate its intention to be bound by its execution and delivery
of this Amendment by its signature to the signature page hereof and the delivery
of the signature page hereof to the other parties or their respective
representatives by facsimile transmission or telecopy. The delivery of a party’s
signature on the signature page by facsimile transmission or telecopy shall have
the same force and effect as if such party signed and delivered this Amendment
in person.

[Signature Pages Follow]

11



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the date first set forth above, to be effective as of the Amendment Effective
Date.

                  BORROWER:
 
                KCS ENERGY, INC.
 
                By:   /s/ J.T. Leary          

      Name:   J.T. Leary

           

      Title:   Vice President & CFO

           

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  LENDERS:
 
               
BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as a Lender, the Agent and Collateral Agent
 
                By:   /s/ Joseph A. Bliss          

      Name:   Joseph A. Bliss

      Title:   Director
 
                Address:   115 South LaSalle Street

          11th Floor West

          Chicago, Illinois 60603
 
                Facsimile No.:(312) 750-3456
 
                Attention: Terri Perez-Ford, Specialist
 
                with copy to:
 
                Bank of Montreal     Houston Agency     700 Louisiana Street    
4400 Bank of America Center     Houston, Texas 77002
 
                Facsimile No.:(713) 223-4007
 
                Attention: Joseph A. Bliss
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   115 South LaSalle Street,

          11th Floor West

          Chicago, Illinois 60603
 
                Facsimile No.: (312) 750-3456
 
                Attention:   Terri Perez-Ford, Specialist

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Lender and Co-Documentation Agent
 
                By:   /s/ Douglas R. Liftman          

      Name:   Douglas R. Liftman

           

      Title:   Managing Director

           
 
                By:   /s/ Polly Schott          

      Name:   Polly Schott

           

      Title:   Vice President

           
 
                Address:   919 Third Avenue

          New York, New York 10022
 
                Facsimile No.:(212) 841-2683
 
                Attention: Cory Lantin
 
                with a copy to:
 
                BNP Paribas     1200 Smith Street, Suite 3100     Houston, Texas
77002
 
                Facsimile No.: (713) 659-6915     Attention: Doug Liftman
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   919 Third Avenue

          New York, New York 10022
 
                Facsimile No.: (212) 841-2683
 
                Attention:   Cory Lantin

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One,
NA), as a Lender and Syndication Agent
 
                By:   /s/ Jo Linda Papadakis          

      Name:   Jo Linda Papadakis

           

      Title:   Associate Director

           
 
                Address:   1 Bank One Plaza

          IL1-0634

          Chicago, IL 60670
 
                Facsimile No.: (312) 385-7095
 
                Attention:   Susan Dugan
 
                with copy to:
 
                Address:   600 Travis, 20th Floor

          Houston, Texas 77002
 
                Facsimile No.: (713) 216-7770
 
                Attention:   Jo Linda Papadakis
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   1 Bank One Plaza

          IL1-0634

          Chicago, IL 60670
 
                Facsimile No.: (312) 385-7095
 
                Attention:   Susan Dugan

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  STERLING BANK
 
                By:   /s/ C. Scott Wilson          

      Name:   C. Scott Wilson

      Title:   Senior Vice President
 
                Address:   2500 N. Loop West, Suite 100

          Houston, Texas 77092
 
                Facsimile No.:(713) 507-7948
 
                Attention:   C. Scott Wilson
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   2550 N. Loop West, Suite 100

          Houston, Texas 77092
 
                Facsimile No.: (713) 507-7908
 
                Attention: Cheri Allen

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC, as a Lender and
Co-Documentation Agent
 
                By:   /s/ James R. McBride          

      Name:   James R. McBride

      Title:   Managing Director
 
                Address:   600 Travis, Suite 6500

          Houston, Texas 77002
 
                Facsimile No.:(713) 221-2428
 
                Attention:   Bobby Poirrier
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   101 Park Avenue, 12th Floor

          New York, New York 10178
 
                Facsimile No.: (212) 401-1336
 
                Attention:   Mariana Spiridon

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  KEY BANK NATIONAL ASSOCIATION
 
                By:   /s/ Thomas Rajan          

      Name:   Thomas Rajan

      Title:   Vice President
 
                Address:   8117 Preston Rd #440

          MailCode — TX-07-14-0600

          Dallas, TX 75225
 
                Facsimile No.:(214) 414-2580
 
                Attention:   Thomas Rajan or Jason T. Meek
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   127 Public Square

          Cleveland, OH 44114
 
                Facsimile No.: (216) 689-5962
 
                Attention:   Yvette Dyson-Owens

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD.
 
                By:   /s/ Takahiko Ueda          

      Name:   Takahiko Ueda
 
      Title:   Deputy General Manager       Address:   1251 Avenue of the
Americas

          New York, New York 10020       Facsimile No.: (212) 282-4488
 
                Attention:   Leon Mo
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   1800 Plaza Ten,

          Harborside Financial Center

          Jersey City, New Jersey 07311
 
                Facsimile No.: (201) 626-9141/ 9942
 
                Attention: Hema Divatia

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK
 
                By:   /s/ Sean Roche          

      Name:   Sean Roche

      Title:   Vice President
 
                Address:   303 Peachtree Street

          10th Floor, MC 1929

          Atlanta, GA 30308
 
                Facsimile No.: (404) 827-6270
 
                Attention:   Jim Warren
 
                Applicable Lending Office for Base Rate Loans and LIBO Rate
Loans:
 
                Address:   303 Peachtree Street

          10th Floor

          Atlanta, GA 30308
 
                Facsimile No.: (404) 230-1940
 
                Attention:   Tina Marie Edwards

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



Consent and Agreement as of the Amendment Effective Date

Each Subsidiary Guarantor executes this Consent and Agreement to the Fourth
Amendment to the Second Amended and Restated Credit Agreement (the “Fourth
Amendment”) in the space provided below to evidence its consent to the Fourth
Amendment, and each of the undersigned Subsidiary Guarantors hereby renews and
affirms its Subsidiary Guaranty of the Obligations, giving effect to the Fourth
Amendment, and the Liens created and granted by it in each Security Instrument,
and agrees that the Fourth Amendment shall in no manner affect or impair such
Subsidiary Guaranty or Liens, all of which continue to be valid and subsisting
as the enforceable obligations of such Subsidiary Guarantor.

          SUBSIDIARY GUARANTORS:    
 
        KCS RESOURCES, INC.    
 
       
By:
  /s/ J.T. Leary

--------------------------------------------------------------------------------

   
Name:
  J.T. Leary

--------------------------------------------------------------------------------

   
Title:
  Vice President & CFO

--------------------------------------------------------------------------------

   
 
        KCS ENERGY SERVICES, INC.    
 
       
By:
  /s/ J.T. Leary

--------------------------------------------------------------------------------

   
Name:
  J.T. Leary

--------------------------------------------------------------------------------

   
Title:
  Vice President & CFO

--------------------------------------------------------------------------------

   
 
        MEDALLION CALIFORNIA PROPERTIES COMPANY    
 
       
By:
  /s/ J.T. Leary

--------------------------------------------------------------------------------

   
Name:
  J.T. Leary

--------------------------------------------------------------------------------

   
Title:
  Vice President & CFO

--------------------------------------------------------------------------------

   
 
        PROLIQ, INC.    
 
       
By:
  /s/ Frederick Dwyer

--------------------------------------------------------------------------------

   
Name:
  Frederick Dwyer

--------------------------------------------------------------------------------

   
Title:
  Vice President & Secretary

--------------------------------------------------------------------------------

   

Consent and Agreement to the Fourth Amendment to
Second Amended and Restated Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Commitment           Percentages           Purchased on
the           Amendment Effective           Date and Percentage   Revolving Loan
  Lender   Shares   Commitments    
CURRENT LENDERS:
               
Bank of Montreal
    17.20 %   $ 43,000,000  
BNP Paribas
    15.20 %   $ 38,000,000  
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA)
    15.20 %   $ 38,000,000  
Sterling Bank
    9.30 %   $ 23,250,000  
NEW LENDERS:
               
The Royal Bank of Scotland plc
    15.20 %   $ 38,000,000  
KeyBank National Association
    9.30 %   $ 23,250,000  
Mizuho Corporate Bank, Ltd.
    9.30 %   $ 23,250,000  
SunTrust Bank
    9.30 %   $ 23,250,000  
 
    100.000000 %   $ 250,000,000  

 



--------------------------------------------------------------------------------



 



Schedule II

Existing Indebtedness
(Section 6(d))
As of February 28, 2005

         
Production Payment 2001 Obligations
  $ 14,224,138   ($3,101,627 less than reflected in the most recent annual
audited consolidated Financial Statements of the Borrower and its Subsidiaries
delivered to the Agent).

Intercompany Indebtedness.

 



--------------------------------------------------------------------------------



 



Schedule II

Gas Contracts
(Section 6(e))

None

 



--------------------------------------------------------------------------------



 



ANNEX “A-1”

PROMISSORY NOTE

$43,000,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of Bank of Montreal, a Canadian chartered bank acting through certain of its
U.S. branches or subsidiaries (“Payee”), at the banking quarters in Chicago,
Illinois specified in the Credit Agreement (as hereinafter defined) of Payee,
the sum of FORTY THREE MILLION AND NO/100 DOLLARS ($43,000,000), or so much
thereof as may be advanced and outstanding against this Note pursuant to the
Second Amended and Restated Credit Agreement dated as of November 18, 2003 by
and among Maker, the Lenders party thereto, Bank of Montreal, a Canadian
chartered bank acting through certain of its U.S. branches and agencies, as
Agent and Collateral Agent (in such capacities, the “Agent”), BNP Paribas, as
Documentation Agent, and JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, NA), as Syndication Agent (in such capacity, the “Syndication Agent”) (the
“Original Credit Agreement”; and as amended, restated, or supplemented through
the Fourth Amendment thereto referred to below and as hereafter amended,
restated or supplemented from time to time, the “Credit Agreement”; defined
terms from which are used herein with the meaning assigned thereto in the Credit
Agreement, unless expressly provided to the contrary herein), together with
interest at the rates, and subject to the limitations and calculated as provided
in the Credit Agreement. The principal and interest hereunder shall be due and
payable on the dates and in the amounts as are specified in the Credit
Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

ANNEX “A-2”

PROMISSORY NOTE

$38,000,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of BNP Paribas (“Payee”), at the banking quarters in Chicago, Illinois specified
in the Credit Agreement (as hereinafter defined) of Bank of Montreal, a Canadian
chartered bank acting through certain of its U.S. branches or subsidiaries, the
sum of THIRTY EIGHT MILLION AND NO/100 DOLLARS ($38,000,000), or so much thereof
as may be advanced and outstanding against this Note pursuant to the Second
Amended and Restated Credit Agreement dated as of November 18, 2003 by and among
Maker, the Lenders party thereto, Bank of Montreal, a Canadian chartered bank
acting through certain of its U.S. branches or subsidiaries, as Agent and
Collateral Agent (in such capacities, the “Agent”), BNP Paribas, as
Documentation Agent, and JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, NA), as Syndication Agent (in such capacity, the “Syndication Agent”) (the
“Original Credit Agreement”; and as amended, restated, or supplemented through
the Fourth Amendment thereto referred to below and as hereafter amended,
restated or supplemented from time to time, the “Credit Agreement,” defined
terms from which are used herein with the meaning assigned thereto in the Credit
Agreement, unless expressly provided to the contrary herein), together with
interest at the rates, and subject to the limitations and calculated as provided
in the Credit Agreement. The principal and interest hereunder shall be due and
payable on the dates and in the amounts as are specified in the Credit
Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

ANNEX “A-3”

PROMISSORY NOTE

$38,000,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA) (“Payee”), at
the banking quarters in Chicago, Illinois specified in the Credit Agreement (as
hereinafter defined) of Bank of Montreal, a Canadian chartered bank acting
through certain of its U.S. branches or subsidiaries, the sum of THIRTY EIGHT
MILLION AND NO/100 DOLLARS ($38,000,000), or so much thereof as may be advanced
and outstanding against this Note pursuant to the Second Amended and Restated
Credit Agreement dated as of November 18, 2003 by and among Maker, the Lenders
party thereto, Bank of Montreal, a Canadian chartered bank acting through
certain of its U.S. branches or subsidiaries, as Agent and Collateral Agent (in
such capacities, the “Agent”), BNP Paribas, as Documentation Agent, and JPMorgan
Chase Bank, N.A., as Syndication Agent (in such capacity, the “Syndication
Agent”) (the “Original Credit Agreement”; and as amended, restated, or
supplemented through the Fourth Amendment thereto referred to below and as
hereafter amended, restated or supplemented from time to time, the “Credit
Agreement,” defined terms from which are used herein with the meaning assigned
thereto in the Credit Agreement, unless expressly provided to the contrary
herein), together with interest at the rates, and subject to the limitations and
calculated as provided in the Credit Agreement. The principal and interest
hereunder shall be due and payable on the dates and in the amounts as are
specified in the Credit Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

ANNEX “A-4”

PROMISSORY NOTE

$23,250,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of Sterling Bank (“Payee”), at the banking quarters in Chicago, Illinois
specified in the Credit Agreement (as hereinafter defined) of Bank of Montreal,
a Canadian chartered bank acting through certain of its U.S. branches or
subsidiaries, the sum of TWENTY THREE MILLION TWO HUNDRED AND FIFTY THOUSAND AND
NO/100 DOLLARS ($23,250,000), or so much thereof as may be advanced and
outstanding against this Note pursuant to the Second Amended and Restated Credit
Agreement dated as of November 18, 2003 by and among Maker, the Lenders party
thereto, Bank of Montreal, a Canadian chartered bank acting through certain of
its U.S. branches or subsidiaries, as Agent and Collateral Agent (in such
capacities, the “Agent”), BNP Paribas, as Documentation Agent, and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA), as Syndication Agent (in
such capacity, the “Syndication Agent”) (the “Original Credit Agreement”; and as
amended, restated, or supplemented through the Fourth Amendment thereto referred
to below and as hereafter amended, restated or supplemented from time to time,
the “Credit Agreement,” defined terms from which are used herein with the
meaning assigned thereto in the Credit Agreement, unless expressly provided to
the contrary herein), together with interest at the rates, and subject to the
limitations and calculated as provided in the Credit Agreement. The principal
and interest hereunder shall be due and payable on the dates and in the amounts
as are specified in the Credit Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

ANNEX “A-5”

PROMISSORY NOTE

$38,000,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of The Royal Bank of Scotland plc (“Payee”), at the banking quarters in Chicago,
Illinois specified in the Credit Agreement (as hereinafter defined) of Bank of
Montreal, a Canadian chartered bank acting through certain of its U.S. branches
or subsidiaries, the sum of THIRTY EIGHT MILLION AND NO/100 DOLLARS
($38,000,000), or so much thereof as may be advanced and outstanding against
this Note pursuant to the Second Amended and Restated Credit Agreement dated as
of November 18, 2003 by and among Maker, the Lenders party thereto, Bank of
Montreal, a Canadian chartered bank acting through certain of its U.S. branches
or subsidiaries, as Agent and Collateral Agent (in such capacities, the
“Agent”), BNP Paribas, as Documentation Agent, and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA), as Syndication Agent (in such capacity,
the “Syndication Agent”) (the “Original Credit Agreement”; and as amended,
restated, or supplemented through the Fourth Amendment thereto referred to below
and as hereafter amended, restated or supplemented from time to time, the
“Credit Agreement,” defined terms from which are used herein with the meaning
assigned thereto in the Credit Agreement, unless expressly provided to the
contrary herein), together with interest at the rates, and subject to the
limitations and calculated as provided in the Credit Agreement. The principal
and interest hereunder shall be due and payable on the dates and in the amounts
as are specified in the Credit Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

ANNEX “A-6”

PROMISSORY NOTE

$23,250,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of KeyBank National Association (“Payee”), at the banking quarters in Chicago,
Illinois specified in the Credit Agreement (as hereinafter defined) of Bank of
Montreal, a Canadian chartered bank acting through certain of its U.S. branches
or subsidiaries, the sum of TWENTY THREE MILLION TWO HUNDRED AND FIFTY THOUSAND
AND NO/100 DOLLARS ($23,250,000), or so much thereof as may be advanced and
outstanding against this Note pursuant to the Second Amended and Restated Credit
Agreement dated as of November 18, 2003 by and among Maker, the Lenders party
thereto, Bank of Montreal, a Canadian chartered bank acting through certain of
its U.S. branches or subsidiaries, as Agent and Collateral Agent (in such
capacities, the “Agent”), BNP Paribas, as Documentation Agent, and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA), as Syndication Agent (in
such capacity, the “Syndication Agent”) (the “Original Credit Agreement”; and as
amended, restated, or supplemented through the Fourth Amendment thereto referred
to below and as hereafter amended, restated or supplemented from time to time,
the “Credit Agreement,” defined terms from which are used herein with the
meaning assigned thereto in the Credit Agreement, unless expressly provided to
the contrary herein), together with interest at the rates, and subject to the
limitations and calculated as provided in the Credit Agreement. The principal
and interest hereunder shall be due and payable on the dates and in the amounts
as are specified in the Credit Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

ANNEX “A-7”

PROMISSORY NOTE

$23,250,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of Mizuho Corporate Bank, Ltd. (“Payee”), at the banking quarters in Chicago,
Illinois specified in the Credit Agreement (as hereinafter defined) of Bank of
Montreal, a Canadian chartered bank acting through certain of its U.S. branches
or subsidiaries, the sum of TWENTY THREE MILLION TWO HUNDRED AND FIFTY THOUSAND
AND NO/100 DOLLARS ($23,250,000), or so much thereof as may be advanced and
outstanding against this Note pursuant to the Second Amended and Restated Credit
Agreement dated as of November 18, 2003 by and among Maker, the Lenders party
thereto, Bank of Montreal, a Canadian chartered bank acting through certain of
its U.S. branches or subsidiaries, as Agent and Collateral Agent (in such
capacities, the “Agent”), BNP Paribas, as Documentation Agent, and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA), as Syndication Agent (in
such capacity, the “Syndication Agent”) (the “Original Credit Agreement”; and as
amended, restated, or supplemented through the Fourth Amendment thereto referred
to below and as hereafter amended, restated or supplemented from time to time,
the “Credit Agreement,” defined terms from which are used herein with the
meaning assigned thereto in the Credit Agreement, unless expressly provided to
the contrary herein), together with interest at the rates, and subject to the
limitations and calculated as provided in the Credit Agreement. The principal
and interest hereunder shall be due and payable on the dates and in the amounts
as are specified in the Credit Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                      

 



--------------------------------------------------------------------------------



 



         

ANNEX “A-8”

PROMISSORY NOTE

$23,250,000   March 31, 2005

     FOR VALUE RECEIVED, the undersigned (“Maker,”) promises to pay to the order
of SunTrust Bank (“Payee”), at the banking quarters in Chicago, Illinois
specified in the Credit Agreement (as hereinafter defined) of Bank of Montreal,
a Canadian chartered bank acting through certain of its U.S. branches or
subsidiaries, the sum of TWENTY THREE MILLION TWO HUNDRED AND FIFTY THOUSAND AND
NO/100 DOLLARS ($23,250,000), or so much thereof as may be advanced and
outstanding against this Note pursuant to the Second Amended and Restated Credit
Agreement dated as of November 18, 2003 by and among Maker, the Lenders party
thereto, Bank of Montreal, a Canadian chartered bank acting through certain of
its U.S. branches or subsidiaries, as Agent and Collateral Agent (in such
capacities, the “Agent”), BNP Paribas, as Documentation Agent, and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA), as Syndication Agent (in
such capacity, the “Syndication Agent”) (the “Original Credit Agreement”; and as
amended, restated, or supplemented through the Fourth Amendment thereto referred
to below and as hereafter amended, restated or supplemented from time to time,
the “Credit Agreement,” defined terms from which are used herein with the
meaning assigned thereto in the Credit Agreement, unless expressly provided to
the contrary herein), together with interest at the rates, and subject to the
limitations and calculated as provided in the Credit Agreement. The principal
and interest hereunder shall be due and payable on the dates and in the amounts
as are specified in the Credit Agreement.

     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, certain events which will entitle the
holder hereof to accelerate the maturity of all amounts due hereunder.

     This Note is issued and delivered under the Fourth Amendment to Second
Amended and Restated Credit Agreement of even date herewith among Maker, the
Lenders party thereto, the Agent, BNP Paribas and The Royal Bank of Scotland
plc, as Co-Documentation Agents, and the Syndication Agent and represents a
renewal, replacement and extension of the Indebtedness heretofore represented by
the Notes issued by Maker under the Original Credit Agreement. Subject to
compliance with applicable provisions of the Credit Agreement, Maker may at any
time pay the full amount or any part of this Note without the payment of any
premium or fee, but such payment shall not, until this Note is fully paid and
satisfied, excuse the payment as it becomes due of any other payment on this
Note.

     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.

[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF ILLINOIS.

            KCS ENERGY, INC.
      By:                        

 